EXHIBIT 10.1
 
AMENDMENT
TO THE
MASTER LOAN AGREEMENT
 
THIS AMENDMENT is entered into as of July 23, 2013, between CoBANK, ACB
(“CoBank”) and SOUTH DAKOTA SOYBEAN PROCESSORS, LLC, Volga, South Dakota (the
“Company”).
 
BACKGROUND
 
CoBank and the Company are parties to a Master Loan Agreement dated March 19,
2012 (such agreement, as previously amended, is hereinafter referred to as the
“MLA”).  CoBank and the Company now desire to amend the MLA.  For that reason,
and for valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), CoBank and the Company agree as follows:
 
1.           The form of Compliance Certificate required by Section 8(H)(7) of
the MLA is hereby amended and restated and attached hereto.
 
2.           Section 7(A)(2) of the MLA is hereby amended and restated to read
as follows:
 
SECTION 7.    Representations and Warranties.
 
(A)      This Agreement.  The Company represents and warrants to CoBank that as
of the date of this agreement:
 
(2)     Subsidiaries.  The Company has no “Subsidiary(ies)” (as defined below). 
For purposes hereof, a “Subsidiary” shall mean a corporation of which shares of
stock having ordinary voting power to elect a majority of the board of directors
or other managers of such corporation are owned, directly or indirectly, by the
Company.
 
3.           Section 9, Subsections (A), (E), (H) and (I) of the MLA are hereby
amended and restated to read as follows:
 
SECTION 9.    Negative Covenants.  Unless otherwise agreed to in writing by
CoBank, while this agreement is in effect the Company will not:
 
  (A)     Borrowings.  Create, incur, assume, or allow to exist, directly or
indirectly, any indebtedness or liability for borrowed money (including trade or
bankers’ acceptances), letters of credit, or the deferred purchase price of
property or services (including capitalized leases), except for:  (1) debt to
CoBank; (2) accounts payable to trade creditors incurred in the ordinary course
of business; (3) current operating liabilities (other than for borrowed money)
incurred in the ordinary course of business; (4) indebtedness of the Company
under its member or patron investment program, provided, however, that such
indebtedness is expressly stated to be subordinate in right of payment to all
obligations of the Company to CoBank; (5) unsecured debt of the Company to State
of South Dakota (through Brookings County Regional Railroad Authority) in an
amount not to exceed $965,000.00; and (6) debt of the Company to miscellaneous
creditors in an amount not to exceed $300,000.00.
 
 

 
  (E)     Loans and Investments.  Make any loan or advance to any person or
entity, or purchase any capital stock, obligations or other securities of, make
any capital contribution to, or otherwise invest in any person or entity, or
form or create any partnerships or joint ventures except trade credit extended
in the ordinary course of business.
 
  (H)     Dividends, Etc.  Declare or pay any dividends, or make any
distribution of assets to the stockholders, or purchase, redeem, retire or
otherwise acquire for value any o fits capital stock, or allocate or otherwise
set apart any sum for any of the foregoing, except that in any fiscal year of
the Company, the Company may pay dividends in an amount up to 50% of its
consolidated net income for the prior fiscal year, provided that no Event of
Default or Potential Default shall have occurred and be continuing or would
result therefrom.
 
  (I)     Leases.  Create, incur, assume or permit to exist any obligation as
lessee under operating leases which should be capitalized in accordance with
GAAP for the rental or hire of any real or personal property, except:  (1)
leases of soybean oil storage tank space with aggregate annual payments not to
exceed $400,000.00; (2) no restrictions on railcar leases of five years or less;
however, railcars with leases of greater than five years (applies to new leases
greater than five years, existing leases with remaining term of greater than
five years, and existing leases to be extended for greater than five years) are
limited in aggregate to 160 tanker and/or hopper railroad cars under terms and
conditions acceptable to CoBank; (3) Lease and/or rental payments under the
Grain Storage and Transportation Agreement with H&I Grain of Hetland, Inc., and
(4) other leases, excluding those allowed above, which do not in the aggregate
require the Company to make scheduled payments to the lessors in any fiscal year
of the company during the term hereof in excess of $250,000.00.
 
4.           Section 10(A) of the MLA is hereby amended and restated to read as
follows:
 
 SECTION 10.  Financial Covenants.  Unless otherwise agreed to in writing, while
this agreement is in effect:
 
  (A) Working Capital.  The Company will have an excess of current assets over
current liabilities (both as determined in accordance with GAAP consistently
applied) of not less than:  (1) $12,500,000.00 at the end of each fiscal year of
the Company; and (2) $10,000,000.00 at the end of each other period for which
financial statements are required to be furnished pursuant to Section 8(H)
hereof, except that in determining current assets, any amount available under
the Revolving Term Loan Supplement (less the amount that would be considered a
current liability under GAAP if fully advanced) hereto may be included.
 
5.            Except as set forth in this amendment, the MLA, including all
amendments thereto, shall continue in full force and effect as written.

 
 
2

 
IN WITNESS WHEREOF, the parties have caused this amendment to be executed by
their duly authorized officers as of the date shown above.
 
CoBANK, ACB
 
 
SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
 
 
 
 
 
By:
 
 
By:
  /s/ Thomas J. Kersting
 
 
 
 
 
Title:
 
 
Title:
    CEO

 
 
3

